DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 3-4, 6, and 10  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barsness (US 7284688 B1).
	Regarding claims 1, 4, and 6, Barsness teaches a fastener configured to fix a pair of opposing flaps of a box in a closed state, comprising; a receiving part (32) extending along a first direction, with a flap abutting part configured to abut surfaces of the flaps of the box (see Fig. 3) being arranged on at least one side of the receiving part in a second direction orthogonal to the first direction, the flap abutting part constituting a tab part (36) for which at least a portion is curvable or bendable upward (see Fig. 1); a 
	Regarding claims 3 and 10, Barsness teaches a fastener further comprising a cutter part (65) on the receiving part and a fixing part (64/66).
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2, 5, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barsness in view of Weber et al. (US 9321566 B2; hereinafter Weber).
Regarding claims 2, 5, and 7-9, Barsness discloses the claimed invention except for finger hooking parts and a waving cross-sectional shape on the abutting portions.  Weber teaches a box closure apparatus wherein a tip portion of the tab part (10) constitutes a finger hooking part (14/16) that is separated from the flaps in a state with a bottom surface of a base part of the tab part being abutted on the flaps; and the abutting part has a wavy cross-sectional shape (18/20; Examiner considers the curved shape to be “wavy”).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Barsness’s fastener to have turned up finger hooking portions and curved abutting portions in order to allow the fastener to slide over box flaps easily without damaging said flaps thus allowing for repeated use (Weber; Col 1 lines 42-53).
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734